Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 1 of 23 PageID #: 150




 UNITED STATES DISTRICT COURT
 DISTRICT OF RHODE ISLAND
 ------------------------------------------------------------------------- X
 GANESH MALDONADO ROSENBERG,                                               :
                                                                           :
                                        Plaintiff,                         :   Civil Action No.:
                                                                           :   1:19-cv-00414-JJM-LDA
                    v.                                                     :
                                                                           :   AMENDED COMPLAINT
 RTC INDUSTRIES, INC and MARK JERRAM,                                      :
                                                                           :   Jury Trial Demanded
                                        Defendants.                        :
  ------------------------------------------------------------------------X

           Plaintiff Ganesh Maldonado Rosenberg hereby alleges as follows:

                                       PRELIMINARY STATEMENT

           1.       RTC is one of the leading companies in the world with respect to designing,

  manufacturing and installing product displays and theft deterrence systems for its global client

  base. RTC counts among its clients some of the largest companies in the world, including

  Amazon, Nike, Adidas, CVS, Best Buy, British Petroleum, Coca-Cola, Pepsi, Family Dollar,

  Kraft, Heinz, Kroger, Michaels, Proctor & Gamble, Sephora, Walmart, Whole Foods, Walgreens

  and Siemens, to name just a few.

           2.       RTC also touts its purported “ongoing initiative to expand [its] employment of the

  disabled, minority groups, isolated women and single young mothers, economically

  disadvantaged, long-term unemployed, war veterans and seniors.”

           3.       Unfortunately, this purported commitment to employing and supporting, inter

  alia, women and mothers, is nothing more than an effort to cultivate a public image that is

  completely inconsistent with the reality at RTC.
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 2 of 23 PageID #: 151




        4.      Indeed, Ms. Rosenberg was repeatedly verbally and physically sexually harassed

 by her second level supervisor, Mr. Jerram, a Senior Vice President of the Company and a

 member of RTC’s leadership team.

        5.      By way of example only, Mr. Jerram:

                      Remarked that his two marriages have given him only four
                       daughters and no sons, after which he said “if I have one
                       more girl I’m going to commit suicide” and “shouldn’t a
                       guy like me, with a big cock, get a son.”

                      Prior to the start of one meeting, walked over from behind
                       his desk to Ms. Rosenberg. He came uncomfortably close,
                       leered at Ms. Rosenberg, eyeing her up and down multiple
                       times, and said “you must be working out, you look
                       really hot.”

                      On that occasion, Mr. Jerram continued, “What are your
                       dinner plans for the rest of the nights that you are in town?
                       You need to grab drinks with me, so we can have some
                       fun.”

                      On one occasion approached Ms. Rosenberg from behind,
                       thrust his pubic area into Ms. Rosenberg’s behind and
                       reached around to grab and cup her breast.

        6.      Ms. Rosenberg also learned that Mr. Jerram was having a quid pro quo sexual

 relationship with another one of her female colleagues.

        7.      In addition to (and along with) the sexual harassment to which Ms. Rosenberg

 was subjected, Mr. Jerram also made it clear that he would not tolerate her decision to have a

 second child. Indeed, shortly after learning that Ms. Rosenberg was pregnant, Mr. Jerram told

 her, “don’t get me wrong, kids are great, but you just started here and should know that

 taking your full maternity leave will slow your sales numbers and that’s not good for you.

 You and I need to get a lot closer to make this job work for you.”




                                                 2
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 3 of 23 PageID #: 152




           8.    Thus, Mr. Jerram not only warned Ms. Rosenberg that her job would be in

 jeopardy if she took a full maternity leave, but simultaneously suggested that the only way Ms.

 Rosenberg could secure a future at RTC would be to have sex with Mr. Jerram. Ms. Rosenberg

 once again (as she always did) rebuffed Mr. Jerram.

           9.    Shortly after returning from maternity leave, on February 22, 2019, Ms.

 Rosenberg learned that her father’s cancer (which had been in remission) had tragically come

 back in a very aggressive form. As a result, she took a leave from February 26, 2019 to April 29,

 2019 in order to help take care of her father.

           10.   On April 30, 2019, the day she returned from leave and only two months

 following her maternity leave, Ms. Rosenberg was fired by Mr. Jerram.

           11.   There is no possible non-discriminatory or non-retaliatory justification for Ms.

 Rosenberg’s termination, and no credible explanation was given. Ms. Rosenberg had the second

 highest sales of any employee in the Client Business Development (“CBD”) group (and had the

 highest sales numbers for new business in the entire Create group), had been given a rating of

 “strong performer” in her January 2019 performance review and was the only member of CBD

 who signed an account that grossed over $1,000,000 for RTC in the first six months of the

 relationship. It is clear that Ms. Rosenberg was terminated because she turned down Mr.

 Jerram’s sexual advances, got pregnant and went out on leave, and had to take care of her ailing

 father.

           12.   Unfortunately, the discrimination and sexual harassment to which Ms. Rosenberg

 was subjected to is unsurprising given the complete lack of women in RTC’s leadership. In fact,

 there is only one woman on RTC’s Leadership Team, and she is a member of Human Resources.

 Unfortunately, it is all too common for companies to have one woman or minority member of a




                                                  3
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 4 of 23 PageID #: 153




 leadership team, and for that person to be a Human Resources professional who is likely paid far

 less than the men in leadership. She also holds a “Vice President” title, rather than a c-suite title

 or the title of “Senior Vice President,” as are held by her male peers.

        13.     RTC’s leadership team looks like this:




        14.     It is thus no wonder that Mr. Jerram was permitted to sexually harass and

 discriminate against Ms. Rosenberg, and ultimately fire her for her refusal to sleep with him, her

 pregnancy and her need to take protected leaves.

                                   NATURE OF THE CLAIMS

        15.     Plaintiff seeks declaratory, injunctive and equitable relief, as well as monetary

 damages, to redress RTC’s unlawful employment practices in violation of the Rhode Island Civil

 Rights Act, R.I. Gen. Laws §§ 42-112-1 et. seq., and Mr. Jerram’s unlawful battery committed

 against Plaintiff. In addition, on June 24, 2019, Ms. Rosenberg filed a Charge of Discrimination


                                                   4
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 5 of 23 PageID #: 154




 with the Rhode Island Commission for Human Rights (the “Charge”). The Charge was cross-

 filed with the Equal Employment Opportunity Commission (“EEOC”) and received a Notice of

 Right to Sue on October 28, 2019. The Charge alleges violations of Title VII of the Civil Rights

 Act of 1964, as amended, 42 U.S.C. §§ 2000e, et. seq. (“Title VII”), Title VII as amended by the

 Pregnancy Discrimination Act (“PDA”), the Americans with Disabilities Act, 42 U.S.C. §§

 12101, et. seq. (“ADA”) and the Rhode Island Fair Employment Practices Act, R.I. Gen. Laws §§

 28-5 et. seq. (“FEPA”). Ms. Rosenberg has asserted her Title VII, PDA, ADA and FEPA claims

 within 90 days of receipt of the Notice of Right to Sue.

                                   JURISDICTION AND VENUE

         16.     The Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332,

 as RTC is a Delaware corporation headquartered in Illinois, Mr. Jerram is a resident of the

 United Kingdom, Ms. Rosenberg is a resident of the State of Rhode Island and the amount in

 controversy exceeds $75,000.

         17.     Venue is proper in this County pursuant to 28 U.S.C. § 1391(b) because a

 substantial part of the events or omissions giving rise to this action, including the employment

 practices alleged herein, occurred in this district.

                                               PARTIES

         18.     Plaintiff Ganesh Maldonado Rosenberg is a former employee of RTC who, at all

 relevant times, worked from her office in Providence, Rhode Island. Ms. Rosenberg is a resident

 of the State of Rhode Island and, at all relevant times herein, met the definition of an “employee”

 under all relevant statutes throughout her employment with Defendant.

         19.     Defendant RTC Industries, Inc. is a Delaware corporation headquartered in

 Illinois. At all times relevant herein, RTC was Plaintiff’s “employer” under all relevant statutes.




                                                    5
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 6 of 23 PageID #: 155




        20.     Defendant Mark Jerram was, at all relevant times, a Senior Vice President of

 RTC.

                                   FACTUAL ALLEGATIONS

 I.     MS. ROSENBERG IS HIRED BY RTC AND EXCELS

        21.     Ms. Rosenberg, who has 10 years of industry experience, was heavily recruited by

 RTC throughout the second half of 2017.

        22.     On November 10, 2018, RTC offered Ms. Rosenberg a position as a Senior

 Manager of Client Business Development.

        23.     At the time, Ms. Rosenberg also was being recruited by various other companies

 and had competing offers, but ultimately accepted RTC’s offer because of what she was

 promised in terms of long-term career prospects, salary, bonus and upward mobility, as well as

 the opportunity to work on strategic client acquisitions.

        24.     Ms. Rosenberg was hired into a newly formed CBD group. The CBD group is

 within the sales division and members of the CBD group are tasked with attempting to generate

 business relationships with new clients. The CBD group was created to help relieve Account

 Directors and Account Managers from having to focus on building new client relationships while

 at the same time overseeing existing multi-million-dollar client relationships.

        25.     The sales division is led by Mr. Jerram, who holds the position of Senior Vice

 President, Create.

        26.     Ms. Rosenberg reported to Bruce Vierck, who, at the time, held the position of

 Vice President. Mr. Vierck, in turn, reported to Mr. Jerram.

        27.     It would be a great understatement to say that Ms. Rosenberg excelled in her role

 at RTC. Of note, Ms. Rosenberg worked tirelessly to generate a relationship with Uppababy. As




                                                  6
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 7 of 23 PageID #: 156




 a result of her hard work and relentless pursuit of this business, RTC was able to secure a deal

 with Uppababy that has already paid out nearly $2,000,000 to the Company and is likely to be

 worth somewhere between $5,000,000 and $7,000,000 over the next three to five years.

        28.     RTC’s Chief Executive Officer, Richard Nathan, personally congratulated Ms.

 Rosenberg on her success with Uppababy.

        29.     Ms. Rosenberg ended 2018 with the second highest sales in the entire CBD group

 (and had the highest sales numbers for new business in the entire Create group) and was rated as

 a “strong performer” in her January 2019 performance review.

        30.     Ms. Rosenberg was also the only member of CBD that signed an account that did

 over $1,000,000 in business in the first six months of the relationship.

        31.     Unfortunately, but even more impressive, is the fact that Ms. Rosenberg was able

 to achieve this success while being forced to work in a sexually hostile and discriminatory

 environment.

 II.    MS. ROSENBERG IS SEXUALLY HARASSED BY MR. JERRAM

        32.     Throughout Ms. Rosenberg’s employment she was regularly sexually harassed by

 Mr. Jerram.

        33.     By way of example, during the very first week of Ms. Rosenberg’s employment

 she had a lunch with Mr. Jerram and Mr. Vierck.

        34.     During this lunch, Mr. Jerram told Ms. Rosenberg about how he had been married

 twice (he remains married to his second wife) and that out of those marriages he had only four

 daughters (and no sons).

        35.     He followed this up by saying, “I’ve given up trying for a boy because if I have

 one more girl I’m going to commit suicide.”




                                                  7
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 8 of 23 PageID #: 157




        36.    Obviously, this sexist comment was very offensive, but Mr. Jerram was not done.

 Rather, he continued on, looking directly at Ms. Rosenberg, and said “shouldn’t a guy like me,

 with a big cock, get a son.”

        37.    Both Ms. Rosenberg and Mr. Vierck were extremely uncomfortable and Mr.

 Vierck quickly changed the subject of conversation.

        38.    Over the following two months, Ms. Rosenberg spent three days per week

 onboarding and training in RTC’s offices in Rolling Meadows, Illinois.

        39.    During these visits to Rolling Meadows, Ms. Rosenberg had many meetings with

 Mr. Jerram during which he subjected her to sexual harassment.

        40.    For instance, prior to the start of one meeting, Mr. Jerram walked over from

 behind his desk to Ms. Rosenberg. He came uncomfortably close, leered at Ms. Rosenberg,

 eyeing her up and down multiple times, and said “you must be working out, you look really

 hot.” When Ms. Rosenberg did not immediately respond, Mr. Jerram, as was his practice when

 sexually harassing Ms. Rosenberg, continued and said: “What are your dinner plans for the

 rest of the nights that you are in town? You need to grab drinks with me, so we can have

 some fun.” Ms. Rosenberg declined this explicit sexual advance.

        41.    In late-June 2018, Ms. Rosenberg was sexually assaulted by Mr. Jerram. While

 Ms. Rosenberg was at the printer in front of Mr. Jerram’s office, Mr. Jerram approached from

 behind and thrust his pubic area into Ms. Rosenberg’s behind and, while breathing down

 her neck, reached around Ms. Rosenberg’s body with his arms and cupped her breast with

 his hands. While doing this, Mr. Jerram whispered into Ms. Rosenberg’s ear, “I didn’t

 know you were in town this week, are you already all booked up for dinner? I have to see

 you.” Ms. Rosenberg, terrified, said “don’t ever touch me,” and fled from Mr. Jerram.




                                                8
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 9 of 23 PageID #: 158




        42.     Further illustrative of the sexually hostile work environment at RTC, the only

 other female member of the CBD team, Holly Draher, confessed to Ms. Rosenberg that she was

 engaged in a sexual relationship with Mr. Jerram.

        43.     Specifically, Ms. Draher said that during various business trips she and Mr.

 Jerram had “hooked up,” and that Mr. Jerram had told her to “just keep doing what she was

 doing” and he would ensure that Ms. Draher would report to him and not Mr. Vierck (who Ms.

 Draher did not like).

        44.     This, of course, is a blatant example of quid pro quo sexual harassment.

        45.     Unfortunately, the discrimination and sexual harassment to which Ms. Rosenberg

 was subjected is unsurprising given the complete lack of women in RTC’s leadership. In fact,

 there is only one woman on RTC’s Leadership Team, and she is a member of Human Resources.

 Unfortunately, it is all too common for companies to have one woman or minority member of a

 leadership team, and for that person to be a Human Resources professional who is likely paid far

 less than the men in leadership. She also holds a “Vice President” title, rather than a c-suite title

 or the title of “Senior Vice President,” as are held by her male peers.

 III.   MS. ROSENBERG IS SUBJECTED TO PREGNANCY AND ASSOCIATIONAL
        DISABILITY DISCRIMINATION, AND IS THEN FIRED

        46.     In or around the end of May 2018, Ms. Rosenberg informed Mr. Jerram that she

 was pregnant with her second child. Not long thereafter, Mr. Jerram issued a warning to Ms.

 Rosenberg, while at the same time sexually harassing her. Specifically, he told Ms. Rosenberg

 “don’t get me wrong, kids are great, but you just started here and should know that taking

 your full maternity leave will slow your sales numbers and that’s not good for you. You

 and I need to get a lot closer to make this job work for you.”




                                                   9
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 10 of 23 PageID #: 159




         47.     Thus, Mr. Jerram not only warned Ms. Rosenberg that her job would be in

  jeopardy if she took a full maternity leave, but simultaneously suggested that the only way Ms.

  Rosenberg could secure a future at RTC would be to have sex with Mr. Jerram.

         48.     Wary of Mr. Jerram’s thinly veiled threats, Ms. Rosenberg worked up until she

  went into labor on October 19, 2018. Ms. Rosenberg took maternity leave from October 19,

  2018 to January 21, 2019. As a demonstration of her commitment to the Company, during the

  last four weeks of her maternity leave, Ms. Rosenberg worked every Friday morning without pay

  to ensure that the work for which she was responsible was being done correctly.

         49.     Shortly after returning from maternity leave, on February 22, 2019, Ms.

  Rosenberg learned that her father’s cancer (which had been in remission) had tragically come

  back in a very aggressive form. As a result, she took a leave from February 26, 2019 to April 29,

  2019 in order to help take care of her father.

         50.     On April 30, 2019, the day she returned from leave, Ms. Rosenberg was fired

  by Mr. Jerram.

         51.     There is no possible non-discriminatory or non-retaliatory justification for Ms.

  Rosenberg’s termination, and no credible explanation was given. The only explanation,

  purported cost-cutting, is completely undermined by the fact that RTC posted an advertisement

  for a sales role in the days following Ms. Rosenberg’s termination.

         52.     As noted above, Ms. Rosenberg had the second highest sales of any employee in

  the CBD group (and had the highest sales numbers for new business in the entire Create group),

  had been given a rating of “strong performer” in her January 2019 performance review and was

  the only member of CBD that signed an account that grossed over $1,000,000 in sales in the first

  six months of the relationship. It is clear that Ms. Rosenberg was terminated because she turned




                                                   10
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 11 of 23 PageID #: 160




  down Mr. Jerram’s sexual advances, got pregnant and went out on leave, and had to take care of

  her ailing father.

          53.     All of Ms. Rosenberg’s colleagues and superiors were shocked at her termination

  and went out of their way to express that sentiment. One highly respected Vice President, Adam

  Gold, stated, “we have lost the only superstar sales person we have.”

          54.     Ms. Rosenberg’s termination has turned her life upside down. She suffers from

  crippling anxiety and depression and is seeking treatment from several mental health

  professionals. Her sleep, eating, interpersonal relationships and care giving have been and

  continue to be severely adversely impacted as a result of her abrupt termination and the verbal

  and physical sexual harassment to which she was subjected.

          55.     In addition, Ms. Rosenberg’s professional career, which she spent nearly two

  decades carefully building, has been derailed.

                                 FIRST CAUSE OF ACTION
                  (Gender Discrimination in Violation of Title VII: Against RTC)

          56.     Plaintiff repeats and re-alleges each and every allegation in the preceding

  paragraphs, as though fully set forth herein.

          57.     By the actions described above, among others, Defendants discriminated against

  Plaintiff on the basis of her gender in violation of Title VII by subjecting her to disparate

  treatment based upon her gender, including, but not limited to, subjecting Plaintiff to sexual

  harassment and a hostile work environment.

          58.     As a direct and proximate result of Defendants’ unlawful and discriminatory

  conduct, Plaintiff has suffered, and continues to suffer, harm for which she is entitled to an

  award of monetary damages and other relief.

          59.     As a direct and proximate result, Plaintiff has suffered, and continues to suffer,



                                                   11
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 12 of 23 PageID #: 161




  severe physical injury, pain, ailments and conditions, as well as mental anguish and emotional

  distress, including, but not limited to, depression, humiliation, embarrassment, stress and anxiety,

  loss of self-esteem and self-confidence, and other emotional pain and suffering, for which she is

  entitled to an award of compensatory damages and other relief.

         60.     RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of Title VII for which Plaintiff is entitled to an award of punitive damages.

                                 SECOND CAUSE OF ACTION
                       (Retaliation in Violation of Title VII: Against RTC)

         61.     Plaintiff repeats and re-alleges each and every allegation in the preceding

  paragraphs, as though fully set forth herein.

         62.     By the actions described above, among others, Defendants retaliated against

  Plaintiff on the basis of her complaints of discrimination by terminating her employment.

         63.     As a direct and proximate result of Defendants’ unlawful and retaliatory conduct,

  Plaintiff has suffered, and continues to suffer, harm for which she is entitled to an award of

  monetary damages and other relief.

         64.     As a direct and proximate result, Plaintiff has suffered, and continues to suffer,

  severe physical injury, pain, ailments and conditions, as well as mental anguish and emotional

  distress, including, but not limited to, depression, humiliation, embarrassment, stress and anxiety,

  loss of self-esteem and self-confidence and other emotional pain and suffering, for which she is

  entitled to an award of compensatory damages and other relief.

         65.     RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of Title VII for which Plaintiff is entitled to an award of punitive damages.




                                                   12
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 13 of 23 PageID #: 162




                                      THIRD CAUSE OF ACTION
                            (Discrimination in Violation of ADA: Against RTC)

         66.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

  of the preceding paragraphs as if fully set forth herein.

         67.     Defendant RTC discriminated against Plaintiff on the basis of her known

  relationship or association with a person with a known disability and/or perceived disability in

  violation of ADA by, inter alia, denying her the equal terms and conditions of employment and

  unlawfully terminating her employment because of her father’s disability.

         68.     As a direct and proximate result of Defendant RTC’s unlawful discriminatory

  conduct in violation of ADA, Plaintiff has suffered, and continues to suffer, monetary and/or

  economic harm, for which she is entitled to an award of damages.

         69.     As a direct and proximate result of Defendant RTC’s unlawful discriminatory

  conduct in violation of ADA, Plaintiff has suffered, and continues to suffer, mental anguish and

  emotional distress, for which she is entitled to an award of damages.

         70.     Defendant RTC’s unlawful and discriminatory actions constitute malicious,

  willful and wanton violations of ADA, for which Plaintiff is entitled to an award of punitive

  damages.

                                 FOURTH CAUSE OF ACTION
                      (Discrimination in Violation of the PDA: Against RTC)

         71.     Claimant hereby repeats and re-alleges each and every allegation in all of the

  preceding paragraphs as if fully set forth herein.

         72.     By the actions described above, among others, Defendant RTC discriminated

  against Plaintiff on the basis of her pregnancy in violation of the PDA by denying Claimant the

  same terms and conditions of employment available to others based on her pregnancy, including




                                                   13
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 14 of 23 PageID #: 163




  but not limiting to, subjecting Plaintiff to sexual harassment, a hostile work environment and the

  termination of her employment.

         73.     As a direct and proximate result of Defendant RTC’s unlawful and discriminatory

  conduct in violation of the PDA, Claimant has suffered and continues to suffer harm for which

  she is entitled to an award of damages, to the greatest extent permitted under law, in addition to

  reasonable attorneys’ fees and expenses.

         74.     RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of PDA for which Plaintiff is entitled to an award of punitive damages.

                                   FIFTH CAUSE OF ACTION
                        (Retaliation in Violation of the PDA: Against RTC)

         75.     Claimant hereby repeats and re-alleges each and every allegation in all of the

  preceding paragraphs as if fully set forth herein.

         76.     By the actions described above, among others, Defendant RTC retaliated against

  Plaintiff on the basis of her pregnancy in violation of the PDA by denying Plaintiff the same

  terms and conditions of employment available to others based on her complaints of pregnancy

  discrimination, including but not limiting to, the termination of her employment.

         77.     As a direct and proximate result of Defendant RTC’s unlawful and retaliatory

  conduct in violation of the PDA, Claimant has suffered and continues to suffer harm for which

  she is entitled to an award of damages, to the greatest extent permitted under law, in addition to

  reasonable attorneys’ fees and expenses.

         78.     RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of PDA for which Plaintiff is entitled to an award of punitive damages.




                                                   14
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 15 of 23 PageID #: 164




                                  SIXTH CAUSE OF ACTION
                     (Discrimination in Violation of the FEPA: Against RTC)

         79.     Claimant hereby repeats and re-alleges each and every allegation in all of the

  preceding paragraphs as if fully set forth herein.

         80.     By the actions described above, among others, Defendant RTC discriminated

  against Plaintiff on the basis of her gender and/or pregnancy in violation of the FEPA by denying

  Claimant the same terms and conditions of employment available to others based on her gender

  and/or pregnancy, including but not limiting to, subjecting Plaintiff to sexual harassment, a

  hostile work environment and the termination of her employment.

         81.     Defendant RTC employs four (4) or more individuals.

         82.     As a direct and proximate result of Defendant RTC’s unlawful and discriminatory

  conduct in violation of the FEPA, Claimant has suffered and continues to suffer harm for which

  she is entitled to an award of damages, to the greatest extent permitted under law, in addition to

  reasonable attorneys’ fees and expenses.

         83.     RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of FEPA for which Plaintiff is entitled to an award of punitive damages.

                                 SEVENTH CAUSE OF ACTION
                       (Retaliation in Violation of the FEPA: Against RTC)

         84.     Claimant hereby repeats and re-alleges each and every allegation in all of the

  preceding paragraphs as if fully set forth herein.

         85.     By the actions described above, among others, Defendant RTC retaliated against

  Plaintiff on the basis of her gender and/or pregnancy in violation of the FEPA by denying

  Plaintiff the same terms and conditions of employment available to others based on her




                                                   15
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 16 of 23 PageID #: 165




  complaints of pregnancy discrimination, including but not limiting to, the termination of her

  employment.

         86.     Defendant RTC employs four (4) or more individuals.

         87.     As a direct and proximate result of Defendant RTC’s unlawful and retaliatory

  conduct in violation of the FEPA, Claimant has suffered and continues to suffer harm for which

  she is entitled to an award of damages, to the greatest extent permitted under law, in addition to

  reasonable attorneys’ fees and expenses.

         88.     RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of FEPA for which Plaintiff is entitled to an award of punitive damages.

                               EIGHTH CAUSE OF ACTION
     (Discrimination on the Basis of Sex – Hostile Work Environment – in Violation of the
                         Rhode Island Civil Rights Act: Against RTC)

         89.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

  paragraphs as if set forth fully herein.

         90.     RTC has discriminated against Plaintiff on the basis of her gender in violation of

  the Rhode Island Civil Rights Act (“RICRA”) by, inter alia, subjecting Plaintiff to sexual

  harassment and a hostile work environment.

         91.     RTC allowed Plaintiff’s supervisor, Mr. Jerram, to subject Plaintiff to sexual

  harassment that was unwelcome, hostile, abusive, severe, pervasive, continuous, and open and

  notorious that unreasonably interfered with Plaintiff’s work performance, depriving Plaintiff of the

  right to work in an environment free from sexual harassment in violation of R.I. Gen. Laws §§ 42-

  112-1 et. seq., and as a direct and proximate result of RTC’s unlawful discriminatory conduct in

  violation of the RICRA, Plaintiff has suffered, and continues to suffer, severe mental anguish




                                                   16
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 17 of 23 PageID #: 166




  and emotional distress for which she is entitled to an award of monetary damages and other

  relief.

            92.   RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of the RICRA for which Plaintiff is entitled to an award of punitive damages.

                                 NINTH CAUSE OF ACTION
  (Discrimination on the Basis of Sex – Quid Pro Quo Sexual Harassment – in Violation of the
                         Rhode Island Civil Rights Act: Against RTC)

            93.   Plaintiff hereby repeats and realleges each and every allegation in the preceding

  paragraphs as if set forth fully herein.

            94.   Defendants unlawfully subjected Plaintiff to discriminatory on-the-job

  harassment and discriminatory working conditions because Plaintiff rejected Mr. Jerram’s

  uninvited, offensive, and unwelcome sexual advances in violation of R.I. Gen. Laws § 42-112-1

  et. seq. and as a direct and proximate result of RTC’s unlawful discriminatory conduct in

  violation of the RICRA, Plaintiff has suffered, and continues to suffer, monetary and/or

  economic harm for which she is entitled to an award of monetary damages and other relief.

            95.   As a direct and proximate result of RTC’s unlawful discriminatory conduct in

  violation of the RICRA, Plaintiff has suffered, and continues to suffer, severe mental anguish

  and emotional distress for which she is entitled to an award of monetary damages and other

  relief.

            96.   RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of the RICRA for which Plaintiff is entitled to an award of punitive damages.




                                                  17
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 18 of 23 PageID #: 167




                                 TENTH CAUSE OF ACTION
   (Discrimination on the Basis of Sex – Unlawful Discriminatory Termination – in Violation
                     of the Rhode Island Civil Rights Act: Against RTC)

            97.    Plaintiff hereby repeats and realleges each and every allegation in the preceding

  paragraphs as if set forth fully herein.

            98.    RTC has discriminated against Plaintiff on the basis of her gender in violation of

  RICRA by, inter alia, terminating Plaintiff because of her sex and refusal to submit to Mr.

  Jerram’s sexual advances.

            99.    As a direct and proximate result of RTC’s unlawful discriminatory conduct in

  violation of the RICRA, Plaintiff has suffered, and continues to suffer, monetary and/or

  economic harm for which she is entitled to an award of monetary damages and other relief.

            100.   As a direct and proximate result of RTC’s unlawful discriminatory conduct in

  violation of the RICRA, Plaintiff has suffered, and continues to suffer, severe mental anguish

  and emotional distress for which she is entitled to an award of monetary damages and other

  relief.

            101.   RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of the RICRA for which Plaintiff is entitled to an award of punitive damages.

                                  ELEVENTH CAUSE OF ACTION
                              (Discrimination on the Basis of Pregnancy
                   in Violation of the Rhode Island Civil Rights Act: Against RTC)

            102.   Plaintiff hereby repeats and realleges each and every allegation in the preceding

  paragraphs as if set forth fully herein.

            103.   RTC has discriminated against Plaintiff on the basis of her pregnancy in violation

  of RICRA by, inter alia, subjecting Plaintiff to disparate treatment and termination because of

  her pregnancy and need to take pregnancy-related leave.




                                                    18
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 19 of 23 PageID #: 168




            104.   As a direct and proximate result of RTC’s unlawful discriminatory conduct in

  violation of the RICRA, Plaintiff has suffered, and continues to suffer, monetary and/or

  economic harm for which she is entitled to an award of monetary damages and other relief.

            105.   As a direct and proximate result of RTC’s unlawful discriminatory conduct in

  violation of the RICRA, Plaintiff has suffered, and continues to suffer, severe mental anguish

  and emotional distress for which she is entitled to an award of monetary damages and other

  relief.

            106.   RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of the RICRA for which Plaintiff is entitled to an award of punitive damages.

                                   TWELFTH CAUSE OF ACTION
                       (Discrimination on the Basis of Associational Disability
                   in Violation of the Rhode Island Civil Rights Act: Against RTC)

            107.   Plaintiff hereby repeats and realleges each and every allegation in the preceding

  paragraphs as if set forth fully herein.

            108.   RTC has discriminated against Plaintiff on the basis of her association with an

  individual with a disability by in violation of RICRA by, inter alia, subjecting Plaintiff to

  disparate treatment and termination because of her association with an individual with a

  disability and need to take leave related to her association with an individual with a disability.

            109.   As a direct and proximate result of RTC’s unlawful discriminatory conduct in

  violation of the RICRA, Plaintiff has suffered, and continues to suffer, monetary and/or

  economic harm for which she is entitled to an award of monetary damages and other relief.

            110.   As a direct and proximate result of RTC’s unlawful discriminatory conduct in

  violation of the RICRA, Plaintiff has suffered, and continues to suffer, severe mental anguish




                                                   19
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 20 of 23 PageID #: 169




  and emotional distress for which she is entitled to an award of monetary damages and other

  relief.

            111.   RTC’s unlawful discriminatory actions constitute malicious, willful and wanton

  violations of the RICRA for which Plaintiff is entitled to an award of punitive damages.

                                THIRTEENTH CAUSE OF ACTION
                                (Civil Battery: Against Mark Jerram)

            112.   Plaintiff hereby repeats and realleges each and every allegation in the preceding

  paragraphs as if set forth fully herein.

            113.   Mr. Jerram committed the intentional tort of battery against Plaintiff by, inter

  alia, touching her in an offensive way without her consent.

            114.   As a direct and proximate result of Mr. Jerram’s battery, Plaintiff has suffered,

  and continues to suffer, severe mental anguish and emotional distress for which she is entitled to

  an award of monetary damages and other relief.

            115.   Mr. Jerram’s battery was malicious, willful and wanton and Plaintiff is entitled to

  an award of punitive damages.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

  Defendant, containing the following relief:

            A.     A declaratory judgment that the actions, conduct and practices of Defendant

  complained of herein violate the laws of the State of Rhode Island;

            B.     An injunction and order permanently restraining Defendant and its partners,

  officers, owners, agents, successors, employees and/or representatives, and any and all persons

  acting in concert with it, from engaging in any such further unlawful conduct, including the

  policies and practices complained of herein;



                                                    20
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 21 of 23 PageID #: 170




         C.      An award of damages against Defendant, or any jointly or severally liable entity

  or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

  Plaintiff for all monetary and/or economic damages, including, but not limited to, loss of past

  and future income, wages, compensation, seniority, and other benefits of employment;

         D.      An award of damages against Defendant, or any jointly or severally liable entity

  or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

  Plaintiff for all non-monetary and/or compensatory damages, including, but not limited to,

  compensation for her emotional distress;

         E.      An award of damages for any and all other monetary and/or non-monetary losses

  suffered by Plaintiff, including, but not limited to, loss of income, earned bonus pay, reputational

  harm and harm to professional reputation, in an amount to be determined at trial, plus

  prejudgment interest;

         F.      An award of punitive damages, and any applicable penalties and/or liquidated

  damages in an amount to be determined at trial;

         G.      Prejudgment interest at the state rate of twelve percent (12%) per annum on all

  amounts due;

         H.      An award of costs that Plaintiff has incurred in this action, including, but not

  limited to, expert witness fees, as well Plaintiff’s reasonable attorneys’ fees and costs to the

  fullest extent permitted by law; and,

         I.      Such other and further relief as the Court may deem just and proper.




                                                   21
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 22 of 23 PageID #: 171




                                        JURY DEMAND

        Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

  Dated: January 8, 2020
         New York, New York                           Respectfully submitted,

  LAW OFFICE OF MARK P.                               WIGDOR LLP
  GAGLIARDI


  By: ______/s/______________________                 By: ____________________________
        Mark P. Gagliardi                                   Michael J. Willemin
        Bar No. 6819                                        (admitted pro hac vice)
                                                            Lindsay M. Goldbrum
                                                            (admitted pro hac vice)

        Wayland Square                                       85 Fifth Avenue
        201 Wayland Avenue, Suite 8                          New York, NY 10003
        Providence, Rhode Island 02906                       Telephone: (212) 257-6800
        Telephone: (401) 277-2030                            Facsimile: (212) 257-6845
        Facsimile: (401) 277-2021                            mwillemin@wigdorlaw.com
        mark@markgagliardilaw.net                            lgoldbrum@wigdorlaw.com

        Counsel for Plaintiff                                Counsel for Plaintiff




                                                 22
Case 1:19-cv-00414-MSM-LDA Document 13 Filed 01/08/20 Page 23 of 23 PageID #: 172
